Adopted by the Compensation
Committee, March 6, 2007


[logo2.jpg]
Change in Control Severance Policy




 
To provide for the continued services of the senior management of ParkerVision,
Inc. (“Company”) in the event of a change of control of the Company, the Board
of Directors, through the authority of the Compensation Committee, has approved
and adopted a severance program for senior management. The severance policy is
intended to be binding on the Company as a means of providing compensation to
the covered employees if terminated in connection with a change of control as
defined in this severance policy.
 
Covered Employees
 
This severance policy is applicable to the named executive officers of the
Company and other senior management employees as designated by the Compensation
Committee. Each designated individual will be referred to herein as a Covered
Employee. The initial designees to be covered by this severance policy are the
Chief Executive Officer, Jeffery L. Parker, the Chief Technical Officer, David
Sorrells, and the Chief Financial Officer, Cynthia Poehlman. Additional Covered
Employees designated by the Compensation Committee shall be shall be added to
this severance policy by schedule, as updated from time to time.
 
If at any time during the operative period of this severance policy, any of the
Covered Employees has in effect a separate agreement with the Company providing
for severance pay in the event of a change of control, then the terms of such
agreement will govern any payment in the event of any severance of employment,
including in a change of control circumstance, and this severance policy will
not be applicable to that Covered Employee.
 
Term of Severance Policy; Amendment
 
This severance policy and the arrangements for compensation was approved and
adopted by the Compensation Committee on March 6, 2007. This severance policy is
effective immediately for an initial term of two years. This severance policy
will be automatically extended for one additional year at the end of the initial
term and each renewal term thereafter unless the Compensation Committee issues
notice of its non-renewal by written notice to each then Covered Employee at
least 90 days in advance of the commencement of a renewal term. If notice of
termination is given, then this severance policy and the benefits provided will
terminate as of the end of the then term and be of no further force and effect.
 
 

--------------------------------------------------------------------------------

 
 
This severance policy may be amended, modified or terminated in the sole
discretion of the Compensation Committee at any time. Notwithstanding the
foregoing, any amendment, modification or termination made will be deemed not
effective if a change of control, as defined herein, occurs within one year
after the date of the amendment, modification or termination is adopted by the
Compensation Committee.
 
Definition of Change of Control
 
A change of control of the Company for purposes of this severance policy shall
mean any one of the following events.
 

 
A.
If any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act of 1934, as amended ("Exchange Act")), is or becomes the
"beneficial owner" (as referred in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities in one or
more transactions, and the Board of Directors does not authorize or otherwise
approve such acquisition;

 

 
B.
In the event of an acquisition of substantially all of the Company’s assets or
at least 65% of the combined voting power of the Company’s then outstanding
voting securities in one or more transactions (including by way of merger or
reorganization) that has been approved by the Company’s Board of Directors; and

 

 
C.
If during any 24-month period, incumbent directors at the beginning of the
period (and directors elected or nominated by a majority of the incumbent
directors) cease to be a majority of the Board of Directors at the end of the
24-month period.

 
Protection Period and Entitlement to Benefits; Definitions of Without Cause and
Good Reason
 
If during the two-year period following a change in control of the Company that
occurs while this severance policy is in effect, the employment of a Covered
Employee is terminated by the Company either without “cause” or the employment
is terminated by the Covered Employee for “good reason,” then the Covered
Employee will be entitled to the benefits of this severance policy. A Covered
Employee is also entitled to the benefits of this severance policy if, at the
direction of a third party involved in a transaction that will result in a
change of control of the Company, the employment of the Covered Employee is
terminated by the Company without “cause” or by the Covered Employee for “good
reason.”
 
For this severance policy without cause will mean for any reason other than the
following:
 

 
A.
Refusal in bad faith by the Covered Employee to carry out specific written
directions of the Board of Directors or committee thereof or the person to which
the Covered Employee directly reports;

 

 
B.
Willful and continued failure by the Covered Employee to substantially perform
his or her employment duties after written notice;

 
 
2

--------------------------------------------------------------------------------

 
 

 
C.
The willfully engaging in misconduct or gross negligence by the Covered Employee
resulting in material harm to Company;

 

 
D.
The willful violation of any of the Company policies by the Covered Employee
resulting in material harm to Company;

 

 
E.
Intentional fraud or dishonest action by the Covered Employee in his relations
with the Company or contrary to the then Code of Ethics of the Company; or

 

 
F.
Conviction of the Covered Employee of any crime involving an act of significant
moral turpitude, after appeal or the period for appeal has elapsed without an
appeal being filed by the Covered Employee.

 
For this severance policy good reason will mean any of the following:
 

 
A.
Adverse change in the nature of the title, duties or responsibilities, including
removal from current employment position, of the Covered Employee;

 

 
B.
Reduction in base salary of the Covered Employee, except for across-the-board
reduction of not more than 10% applicable to all the Covered Employees;

 

 
C.
Significant reduction in the bonus opportunity of the Covered Employee, except
for across-the-board reductions applicable to all the Covered Employees; or

 

 
D.
Relocation of office in which the Covered Employee is working during the
protection period of more than 35 miles from the office location immediately
preceding CIC or requirement of the Covered Employee to change office to another
location more than 35 miles from the office location in which he is employed
during the protection period.

 
Severance Benefits
 
In the event of a termination under which the Covered Employee is entitled to
receive benefits under this severance policy, there will be paid the following
lump sum amounts:
 

A.            
There will be paid a lump sum payment, due on termination (subject to a 6-month
delay in payment if required by the Internal Revenue Code Section 409A deferred
compensation rules), equal to the applicable multiple (“Multiple”) of base
salary of the Covered Employee.  The Multiple will be established from time to
time by the Compensation Committee for each Covered Employee, in a range of 50%
to 300% of the base salary of the Covered Employee, and added to this severance
policy by schedule.

 
 
3

--------------------------------------------------------------------------------

 
 

B.            
There will be paid an amount in lieu of any bonus, due on termination (subject
to a 6-month delay in payment if required by the Internal Revenue Code Section
409A deferred compensation rules), equal to the greater of (i) the bonus or
annual incentive compensation earned by the Covered Employee during the prior
full fiscal year prior to a change in control, (ii) the average of the bonus or
annual incentive compensation earned by the Covered Employee during the three
full fiscal years, or that number of full fiscal years Covered Employee was
employed by the Company if less, prior to a change in control based on the years
in which the Covered Employee was eligible to receive such compensation, or
(iii) if not entitled to any bonus or annual incentive compensation during any
of the three years prior to the change in control, the target bonus in the year
of termination prorated based on the days of service in the year of termination.
Bonus and annual incentive compensation for purposes of this policy is defined
as the aggregate value of equity and non-equity bonus and annual incentive
compensation.

 
The Covered Employee will be entitled to the continuation of medical and dental
benefits, as elected by the Covered Employee at the time of termination, for the
applicable COBRA period at the Company expense, if COBRA benefits are elected by
the Covered Employee in accordance with applicable regulations.
 
To the extent that any severance benefits are deemed to be “parachute payments”
in accordance with IRS regulations, the Covered Employee will be entitled to a
“golden parachute excise tax” gross-up, provided that the parachute payments are
at least 110% of the “safe harbor” amount (2.99 times average W-2 amount for the
five calendar years preceding the year in which the change of control occurs).
Notwithstanding the foregoing, if the parachute payments to the Covered Employee
are between 100% and 110% of the safe harbor amount, then there will be a cut
back of the amount to bring the total parachute payments within the safe harbor.
 
Any performance equity award held by the Covered Employee that is not otherwise
accelerated by its terms will be accelerated on the date of termination so that
the Covered Employee will be fully vested in the award as if all conditions to
vesting had occurred as of such date of termination and the award will be
exercisable for the term then specified in the award agreement or plan, as
applicable.
 
All of the severance benefits are subject to the Covered Employee providing to
the Company a written waiver and release of all other claims they may have
against the Company, in the form as reasonably requested by the Company. In
addition, if the Covered Employee is not already subject to such agreements, the
Covered Employee will enter into agreements in the forms reasonably requested by
the Company protecting the confidentiality of the Company information
perpetually thereafter and one-year non-competition and non-solicitation
provisions. For any Covered Employee subject to an agreement defining “Excess
Compensation” or “Post-Employment Compensation” in a covenant restricting the
Covered Employee’s ability to compete with the Company, by accepting severance
benefits under this policy, the Covered Employee acknowledges and agrees that
such benefits constitute a form of retention bonus included within the
definition of Excess Compensation or Post-Employment Compensation in such
agreement.
 
 
4

--------------------------------------------------------------------------------

 
Other
 
Any dispute arising under this severance policy between the Company and any
Covered Employee will be settled by arbitration in Jacksonville, Florida, in
accordance with the commercial arbitration rules of the American Arbitration
Association. The expenses of the arbitration forum and arbitrators will be borne
by the Company in all instances. The Company will reimburse the Covered Employee
for all its reasonable fees and expenses, including reasonable attorney fees
(measured against the fees of attorneys practicing in the greater Jacksonville,
Florida area only), in connection with the dispute, if the Covered Employee
prevails on at least one material item of its claims under this severance
policy, after appeal or the period for appeal has elapsed without an appeal
being filed by the Covered Employee. Notwithstanding the foregoing, if the
Covered Employee has an indemnification agreement with the Company, then the
terms of such agreement will prevail in the event of a conflict with the terms
of this severance policy.
 
Administration
 
This severance policy will be administered by the Compensation Committee of the
Company. In the event there is no Compensation Committee, then it will be
administered by the Board of Directors or by any other committee designated by
the Board of Directors that deliberates on compensation matters relating to the
employees of the Company.
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 